

117 HR 3564 IH: Choosing Healthy Investments and not Lunch Deductions (CHILD) Care Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3564IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Bonamici (for herself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the temporary rule allowing full deduction of business meals and to provide an appropriation for making payments under the Child Care and Development Block Grant Act of 1990.1.Short titleThis Act may be cited as the Choosing Healthy Investments and not Lunch Deductions (CHILD) Care Act of 2021 or as the CHILD Care Act of 2021.2.Repeal the temporary rule allowing the full deduction of business meals(a)In generalSection 274(n)(2) of the Internal Revenue Code of 1986 is amended by adding or at the end of subparagraph (B), by striking , or at the end of subparagraph (C)(iv) and inserting a period, and by striking subparagraph (D).(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.3.AppropriationThe following additional amount is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $5,031,000,000 for making payments under the Child Care and Development Block Grant Act of 1990, including for Federal administrative expenses, to remain available until expended.